Mr. Justice Lawrence delivered the opinion of the Court: The judgment in this case was set aside on motion, more . than two years after its rendition. The court had no power ' tó-do this. Its power over the judgment, except to amend it in matters of form, or to correct clerical errors, was gone f.whtin the term at which it was rendered expired. Cook v. Wood, 24 Ill. 296. The appellee, if entitled to relief, must •’seek it'in a court of chancery. -The order setting aside the judgment is reversed. Judgment reversed.